718 S.E.2d 370 (2011)
STATE
v.
O'Marr S. REID.
No. 238P11-1.
Supreme Court of North Carolina.
August 25, 2011.
O'Marr S. Reid, Mount Holly, for Reid, O'Marr S.
Kathleen N. Bolton, Assistant Attorney General, for State of N.C.
Locke Bell, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 13th of June 2011 by Defendant for Petition to Appeal as Indigent:
"Motion Allowed by order of the Court in conference, this the 25th of August 2011."
HUDSON, J. recused.